UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4291


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JERRY DISMUKES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:09-cr-00214-1)


Submitted:   October 31, 2011               Decided:   November 21, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR, VICTOR & HELGOE, LLP, Charleston,
West Virginia, for Appellant.      R. Booth Goodwin II, United
States Attorney, Monica L. Dillon, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerry Dismukes pled guilty to distributing five grams

or   more   of     cocaine    base   (“crack”)    and    was    sentenced    to    105

months’ imprisonment.           On appeal, he raises three issues: (1)

whether     the    district    court    erred    by     denying    his    motion    to

withdraw     his    guilty     plea;   (2)    whether     the     court   erred     by

enhancing his sentence by converting cash into crack cocaine for

purposes of relevant conduct and imposing a firearm enhancement;

and (3) whether his sentence was unreasonable in light of the 18

U.S.C. § 3553(a) (2006) factors.                For the reasons that follow,

we affirm.

             First, we conclude that the district court did not

abuse its discretion in denying Dismukes’ motion to withdraw his

guilty plea.        United States v. Ubakanma, 215 F.3d 421, 424 (4th

Cir. 2000) (stating review standard).                   We note that the court

held a hearing on the matter, analyzed the motion addressing

each of the six factors discussed in our decision in United

States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991), and found

only one factor weighed in favor of Dismukes.                     Although all the

factors in Moore must be given appropriate weight, the key in

determining whether a motion to withdraw should be granted is

whether the plea hearing was properly conducted under Fed. R.

Crim. P. 11.        United States v. Puckett, 61 F.3d 1092, 1099 (4th

Cir.   1995).        We   conclude     that     Dismukes’      plea   hearing      was

                                         2
conducted in compliance with Rule 11 and that Dismukes failed to

show a fair and just reason to support his request to withdraw

under Fed. R. Crim. P. 11(d)(2)(B).

            Next,      we    conclude         that     the     district    court     did   not

clearly err in finding Dismukes responsible for approximately

226 grams of crack as part of his relevant conduct.                                    United

States v. Randall, 171 F.3d 195, 210 (4th Cir. 1999) (providing

review standard).           The court made a reasonable estimate of the

crack involved.          See U.S. Sentencing Guidelines Manual (“USSG”)

§ 2D1.1, comment. (n.12) (2010); United States v. D’Anjou, 16

F.3d 604, 614 (4th Cir. 1994).                         The court converted the over

$10,000 in cash which was found in Dismukes’ possession in a

hotel   room,     into      an    approximate        amount      of    crack   cocaine     for

purposes of determining drug weight.                         Moreover, as noted at the

sentencing       hearing,         the        court     could     have     found      Dismukes

responsible for twice as much crack based on information in the

presentence report.

            Likewise, we conclude that the district court did not

err in determining that Dismukes’ sentence should be enhanced

because    of    the   firearm          he    possessed.         See    United    States    v.

Manigan,    592    F.3d      621,       631     (4th    Cir.     2010).        The    firearm

enhancement is proper if the weapon was present “unless it is

clearly     improbable           that    the     weapon        was     connected     to    the

offense.”       USSG § 2D1.1, comment. (n.3).                    A pistol was found in

                                                3
Dismukes’ vehicle, which, along with the crack, was driven from

Michigan to West Virginia for the purpose of distributing crack

cocaine.      Moreover, the court found that the pistol could have

been accessed relatively easily.                   Under these circumstances, it

was not clearly improbable that the weapon was related to the

offense,      Manigan,   592      F.3d      621,    631,     and   we    note     that   a

sentencing court has broad discretion to apply the enhancement.

United States v. Harris, 128 F.3d 850, 852 (4th Cir. 1997).

              Finally, we conclude that Dismukes’ sentence, imposed

within his properly calculated Sentencing Guidelines range, was

reasonable and did not constitute an abuse of discretion, Gall

v. United States, 552 U.S. 38, 41, 51 (2007), and that the court

adequately      explained      the   sentence       in     light   of    the    § 3553(a)

factors.      Id. at 49-51; United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010).         We also note that sentences imposed within a

properly      calculated       sentencing          range     are      entitled     to    a

presumption of reasonableness on appeal.                       United States v. Abu

Ali,    528   F.3d   210,   261      (4th    Cir.    2008).        Because      Dismukes’

claims fail on appeal, we affirm his conviction and sentence.

              We dispense with oral argument because the facts and

legal    contentions     are     adequately         presented      in   the     materials

before    the   court    and    argument         would   not    aid     the    decisional

process.

                                                                                 AFFIRMED

                                             4